           Case 2:19-cv-02069-GMN-VCF Document 73 Filed 08/05/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     MITCHELL HARPER,                                  )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:19-cv-02069-GMN-VCF
 5
            vs.                                        )
 6                                                     )                      ORDER
     NEVADA PROPERTY 1, LLC d/b/a                      )
 7   Cosmopolitan of Las Vegas, et al.,                )
                                                       )
 8                         Defendants.                 )
 9                                                     )

10          Pending before the Court is the Report and Recommendation (“R&R”) of United States
11   Magistrate Judge Nancy J. Koppe, (ECF No. 71), which recommends that Defendant Nevada
12   Property 1, LLC’s (“Defendant’s”) Motion to Enforce Settlement, (ECF No. 41), be
13   GRANTED.
14          A party may file specific written objections to the findings and recommendations of a
15   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
16   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
17   determination of those portions to which objections are made. Id. The Court may accept, reject,
18   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
19   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
20   not required to conduct “any review at all . . . of any issue that is not the subject of an
21   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
22   that a district court is not required to review a magistrate judge’s report and recommendation
23   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
24   1122 (9th Cir. 2003).
25   //


                                                  Page 1 of 2
          Case 2:19-cv-02069-GMN-VCF Document 73 Filed 08/05/21 Page 2 of 2




 1         Here, no objections were filed, and the deadline to do so, August 3, 2021, has passed.
 2   (See Report and Recommendation, ECF No. 71).
 3         Accordingly,
 4         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 71), is
 5   ACCEPTED AND ADOPTED in full.
 6         IT IS FURTHER ORDERED that Defendant’s Motion to Enforce Settlement, (ECF
 7   No. 41), is GRANTED.
 8                      5 day of August, 2021.
           DATED this _____
 9
10
11                                               ___________________________________
                                                 Gloria M. Navarro, District Judge
12                                               United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
